Title: From George Washington to Richard Varick, 22 February 1784
From: Washington, George
To: Varick, Richard



Dear Sir,
Mount Vernon 22d Feb: 1784.

The intemperate Season and irregularity of the Post, withheld your letter of the 15th Ulto from me ’till within these few days. There needed no apology for the delay, in the adjustment of your Accts. Your punctuallity is too well known to admit a doubt that, this would happen without sufficient cause.
I received great pleasure from the Acct which you have given me of Doctr La Moyeur’s operations on you; and congratulate you very sincerely on the success. I shall claim your promise of

relating the Sequel; for I confess I have been staggered in my belief of the efficacy of transplantation—being more disposed to think that, the Operator is partial to his own performances, and the Operatee’s, in general, are inclined to compliment, or having submitted to the Operations, are somewhat unwilling to expose the truth—Your Acct I can—I shall rely upon.
If contrary to expectation this Letter should find Doctr La Moyeur in New York, let me pray you to present my Compliments to him; and tell him that, his Letter of the 20th is at hand. That I should have answered it but for the information given therein, of his intention of setting off in a few days for Virginia—and that I shall, whenever it is convenient to himself, & not before, be very glad to see him at this Seat where he—as you would at all times—meet a cordial, & welcome reception.
I thank you very sincerely for your kind congratulations on my return to the tranquil walks of private life. I shall always be glad to hear from you, and shall depend upon you for a relation of the remarkable occurrences in your Hemisphere. Mrs Washington joins me in best wishes for yourself, & compliments to the Governor Mrs Clinton & family. I am with great esteem & regard Dr Sir Yr Most Obedt & affecte Hble Servt

Go: Washington

